Title: To Thomas Jefferson from Albert Gallatin, 8 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 8 Mch. 1808
                     
                  
                  This application being made under the proviso of the 2d Section of the act to prevent intrusions, the spring can be rented only to the actual settler; & there being no competition, we may fix the conditions & price of salt, but not rent to the lowest bidder. It is useless in this instance to fix the price; for the spring is too weak to supply one thousandth part of the demand; nor are there any in that part of the country. The price is regulated by that at which the N. York salt can be transported through the lakes.
                  
                     A. G.
                  
               